Citation Nr: 0716895	
Decision Date: 06/07/07    Archive Date: 06/18/07

DOCKET NO.  04-36 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The appellant served on active duty from November 1962 to 
November 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2003 rating decision issued in 
January 2004 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in New Orleans, Louisiana which denied 
service connection for a bilateral hearing loss.

In July 2006, the veteran testified at hearing before a 
Decision Review Officer at the RO (DRO hearing); a copy of 
this transcript has been associated with the record.


FINDINGS OF FACT

A preponderance of the evidence of record is against a 
finding that the veteran's hearing loss was present in 
service, otherwise related to service, or that his 
sensorineural hearing loss was manifested within the first 
post service year.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service, nor may sensorineural hearing loss be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In the present case, letters in August 2002, March 2003 and 
September 2003 satisfied notice requirements for elements 
(1), (2) and (3) above, but it is unclear from the record 
whether the appellant was explicitly asked to provide "any 
evidence in [his] possession that pertains" to his claim.  
See 38 C.F.R. § 3.159(b)(1).  Nevertheless, as a practical 
matter the Board finds that he has been notified of the need 
to provide such evidence, for the following reasons.  These 
letters informed the veteran what additional information or 
evidence was needed to support his claims, and that it was 
his responsibility to make sure that VA received all 
requested records that were not in the possession of a 
Federal department or agency.  Under these circumstances, the 
Board is satisfied that the appellant has been adequately 
informed of the need to submit relevant evidence in his 
possession.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VA's notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  However, in 
light of the Board's determination that the criteria for 
service connection for the veteran's bilateral hearing loss 
has not been met, no effective date or disability rating will 
be assigned, so there can be no possibility of any prejudice 
to the claimant under the holding in Dingess, supra in 
deciding this issue.  

Neither the veteran nor his representative has alleged any 
prejudice with respect to the timing of any notification, nor 
has any been shown.  The Board finds that the purpose behind 
these notice requirements has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  

Service medical records, VA medical records and examination 
reports, non-VA medical records, the veteran's July 2006 DRO 
hearing transcript and lay statements have been associated 
with the record.  VA has obtained, or made reasonable efforts 
to obtain, all evidence which might be relevant to the 
appellant's claim and VA has satisfied, to the extent 
possible, the duty to assist.  The Board is not aware of the 
existence of additional relevant evidence in connection with 
the appellant's claim.  

For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the appeal.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2006) (harmless 
error).

Service connection - bilateral hearing loss

The veteran contends that his hearing loss is due to noise 
exposure in service.  In his DRO hearing testimony, the 
veteran stated that he was exposed to loud noise due to 
artillery fire and that his hearing was damaged as a result.
 
Under the applicable criteria, service connection may be 
granted for a disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2006).  Sensorineural hearing loss 
is an organic disease of the nervous system.  Therefore, 
service connection is presumed if evidence shows that 
sensorineural hearing loss became manifest to a compensable 
degree (10 percent) within one year of separation from 
service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2006). 

In order to prevail on a claim for service connection there 
must be medical evidence of a current disability as 
established by a medical diagnosis; of incurrence or 
aggravation of a disease or injury in service, established by 
lay or medical evidence; and of a nexus between the in-
service injury or disease and the current disability 
established by medical evidence.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).  Service connection may be 
established under the provisions of 38 C.F.R. 
§ 3.303(b) when the evidence, regardless of its date, shows 
that an appellant had a chronic condition in service or 
during the applicable presumptive period.  Service connection 
also may be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or 
when the auditory threshold for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels 
or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2006).

The only suggestion of a hearing loss in the service medical 
records is from the audiometric examination performed in June 
1962, several months prior to service entry, which reflects a 
decibel level of 40 at 500 Hertz (The Board notes that 
service department audiometric examinations prior to November 
1, 1967, are assumed to be American Standards Association 
(ASA) units and have been converted to International 
Standards Organization (ISO) units for proper comparison.).  
The remainder of the veteran's service medical records do not 
reflect a hearing loss or any ear problems.  His separation 
Report of Medical Examination showed normal hearing, and the 
veteran did not report a hearing loss in his separation 
Report of Medical History.  Records from the Highland Clinic 
include a May 1982 report that the veteran had ringing in his 
right ear for the past 2 weeks and at times could not hear 
out of it.  An audiometric examination on that date noted 
hearing within normal range (no decibel level greater than 25 
in either ear) from 500 to 4,000 Hertz.  

A January 2003 VA audiological examination report reflected 
normal hearing in the left ear from 500-4000 Hertz, and, in 
his right ear, an auditory threshold at 4000 Hertz which 
measured 45 decibels indicating a mild to moderate 
sensorineural hearing loss in his right ear from 3-8000 
Hertz.  The veteran's left ear hearing was within normal 
limits to 4000 Hertz.  The examiner opined that, since the 
veteran did not exhibit a hearing loss in service and his 
separation examination did not show any hearing loss, it was 
more than likely that the veteran's hearing loss is not 
related to his military service.  

The record contains a May 2005 private examiner's opinion 
that the veteran's sensorineural hearing loss was secondary 
to previous exposure to hazardous noise (firearms).  It is 
the responsibility of the Board to assess the credibility and 
weight given to evidence.  Evans v. West, 12 Vet. App. 22, 30 
(1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  A 
factor to consider in assessing the probative value of a 
medical opinion is the physician's access to the claims file 
and the thoroughness and detail of the opinion.  See Prejean 
v. West, 13 Vet. App. 444, 448-449 (2000).  The audiometric 
examination accompanying the May 2005 report noted findings 
within normal limits for the left ear (for VA compensation 
purposes).  There was hearing deficit in the right ear.  
There is no indication that the private physician who 
provided the May 2005 opinion reviewed the veteran's claims 
file but based his opinion on the veteran's self reported 
history.  While the veteran has credibly reported receiving 
in-service noise exposure (he was assigned to an artillery 
unit), there is no record in the veteran's claims file that 
he was treated for or diagnosed with a hearing loss, either 
in service or within a year after leaving service.  In fact, 
the audiometric testing performed in May 1982 revealed 
findings within normal limits and this was more than 17 years 
after service discharge.  He complained of problems with the 
right ear over the years, but this seems to be related to 
tinnitus, for which he is already service-connected.  

The record contains a diagnosis of a bilateral hearing loss 
satisfying the requirements of 38 C.F.R. § 3.385 in the 
veteran's right ear; however, the July 2004 VA examiner 
opined that the veteran's hearing loss is not a result of 
service.  Since the VA examiner reviewed the claims folder, 
cited reasons for his conclusion, and his opinion is 
consistent with other clinical records in the claims folder, 
including the May 1982 audiometric examination, it is more 
probative than the May 2005 private medical opinion.   

In terms of the lay statements associated with the record, 
the appellant, as a layperson, with no apparent medical 
expertise or training, is not competent to comment on the 
presence or etiology of a medical disorder.  Rather, medical 
evidence is needed to that effect.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Therefore, the Board 
finds that the preponderance of the evidence is against the 
claim, and there is no doubt to be resolved.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991). 


ORDER

Service connection for a bilateral hearing loss is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


